Citation Nr: 1144132	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and MC, a friend of the Appellant 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from July 1960 to June 1961.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  

The Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  

In June 2011, the Board remanded this matter for additional development.  The requested development has been accomplished and the matter is now ready for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  A headache disorder was noted at the time of examination for entry onto active military duty.

2.  No increase in the headache disorder disability is shown over the course of service.


CONCLUSION OF LAW

The criteria for service connection of a headache disorder, to include as on the basis of aggravation, have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.306(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An October 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been conducted, including a June 2011 examination following the Board's remand; the Veteran has not argued, and the record does not reflect, that the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b). 

Service connection may also be granted for a disability on the basis of aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation if the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Simply put, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish an increase in disability during service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If increased disability is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(b); Jensen, 19 F.3d at 1417. 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In statements and testimony, the Veteran has indicated that prior to entrance into service, he had severe headaches and underwent surgery to sever a nerve in his head.  He maintains that entitlement to service connection is warranted as his preexisting headaches were severely aggravated when he struck his head on a howitzer in service.  Service treatment records do not reveal any evidence of such injury, but the Veteran has reported that he was prevented from seeking treatment at the time by a sergeant.

Private treatment records received in conjunction with the claim reveal that the Veteran underwent occipital neurectomy for headache relief in October 1957. 

A February 1959 pre-induction examination noted an unverified report of head surgery by a neurologist.  On his July 1960 service entrance report of medical history, in connection with his entry into active service, the Veteran complained of frequent and severe headaches and dizziness; the examiner reported occasional simple headaches and accompanying dizzy spells.  The presumption of soundness therefore does not apply; a headache condition was noted on examination for entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

On July 25, 1960, he was referred to mental health services with complaints of severe right hemicranial tension headaches.  The Veteran reported about three and one-half years ago he began to have severe headaches on the right side of his head that ran down his neck and into his shoulder for seven months, at which time he underwent an operation for the cutting of a nerve in the back of his neck.  After that he had no headaches for one to one and one-half years.  He stated that the headaches came back suddenly like they had before.  He noted having many consultations with doctors thereafter and often missing work and having to have his spouse drive him to his doctor on an emergency basis.  He also stated that the pains had precluded much social activity.  

The social worker noted that from the time the Veteran came into the reception room until the time of the examination he had experienced this severe pain, which ran through the top of his head, through his right side, and down to and through his shoulder.  The Veteran indicated that he had to been given some type of help or medication as he could not stand it and that he would almost go absent without leave (AWOL) to see his chiropractor.  

The social worker observed that the Veteran complained of severe headaches, and the Veteran stated that he could not cope with the daily routine of the Army and its program, if the service, in turn, failed to find some way of giving him alleviating medication or treatment.  

A mental health consult performed in conjunction with the referral found the Veteran to have a passive aggressive personality.  He was noted to be angry, hostile, and disgusted but he denied all these feelings.  The examiner indicated that the Veteran's main desire was to be taken care of and if these feelings were not met, he became enraged.  The rage was repressed and experienced somatically in the form of headaches.  

In December 1960, the Veteran was seen with complaints of a cold and a headache.  Tenderness was noted in the frontal area.  The examiner rendered a diagnosis of a common cold.  At the time of a December follow-up visit, the headache and frequent coughing were noted to have improved.  

In the latter part of December 1960, the Veteran was again seen for headache pain.  He was noted to have had surgery performed in the right occipital region in 1956 for severe headaches.  The symptoms associated with migraines had stayed the same since the surgery, off and on.  The examiner rendered a diagnosis of right migraine-like headaches post surgery.  

In a February 1961 treatment record, it was indicated that the Veteran had returned continuing to complain of headaches.  He was noted to have letters from a surgeon who mentioned the previous chiropractic care.  

In a March 1961 treatment record from the neuropsychiatric clinic, it was noted that there was no reason for further evaluation.  It was the examiner's impression that the Veteran had headaches, cause unknown.  He stated that there was no evidence of a neurological disorder.  

In the latter part of March 1961, the Veteran was hospitalized for neurological evaluation of his headaches.  The examiner noted that the Veteran began having right-sided head/neck cephalgia of a sharp throbbing nature without preceding infection or injury.  A diagnosis of occipital neuralgia was made in 1957 and a neurectomy was performed without relief.  Chiropractic manipulations were also noted to be unsuccessful.  The Veteran was reported to not be very effective at work and the unit physician was noted to have requested therapy or consideration of separation.  The examiner indicated that the Veteran reported having had 5-6 attacks during the past 24 hours without antecedent cause.  

The Veteran was noted to have chronic recurrent right-sided headaches of long standing duration.  These apparently were incapacitating for duty.  Neurological workup was noted to have been normal and neurosurgery was also observed to have been consulted since the Veteran had had an occipital nerve transection in the past.  They stated that since this condition existed prior to service, the Veteran should be returned to the United States for further evaluation and disposition.  The examiner rendered a diagnosis of headaches, etiology undetermined, which was not incurred in the line of duty and existed prior to service.  

At the time of a May 1961 Medical Board Proceeding, the Veteran was diagnosed as having neuralgia of the right greater occipital nerve, probably a neuroma secondary to surgery, existed prior to enlistment (EPTE); and passive/aggressive reaction, EPTE.  The Medical Board made no determination regarding whether the conditions were aggravated in service.  In the history section of the report, it was indicated that the Veteran had had right-sided headaches since 1956, with an occipital neurectomy being performed in 1957 providing some temporary benefit for 6 to 12 months but with similar headaches returning. 

In the hospital course section of the report, it was indicated that the hospital course was unremarkable in that the Veteran continued to complain of right-sided headaches which were not relieved by usual sedative-analgesic compounds.  A greater occipital nerve block was also performed which did not give any further relief and a consultation was sought with neurosurgical services who were of the opinion that further surgical procedures were contraindicated in the Veteran because of his reluctance to have exploration done and his manipulative psychogenic overlay in relation to the headache.  

The Medical Board also reported that the Veteran had a character disorder in using the headaches to gain his desired ends.  The Medical Board determined that he was medically unfit for further service.  

Private treatment records in the period following service, including treatment records from the 1960's and 1970's note continued treatment for headaches, similar in nature and duration to those experienced prior to the 1957 surgery, approximately 1.5 years following the surgery including prior to service, during service, and following service.  For example, in a January 1963 treatment record, the Veteran was noted to have had headaches for seven years.  In a March 1963 treatment record, it was noted that the Veteran had headaches which were similar in nature to those which had occurred prior to service, recurred during service, and following service.  These headaches were noted to occur several times per day and night.  Other treatment records citing a history of headaches since 1956, indicate that the headaches are not constant in nature and will have sudden onset.  The medical treatment records also demonstrate a waxing and waning of headache symptoms and severity during this time period.  

At the time of a May 2008 VA examination, the examiner stated that, even though the Veteran had been seen numerous times in service for headaches, the service treatment records were silent as to a head injury.  The examiner indicated that the Veteran's headaches were present prior to service and therefore, not caused by service.  However, the May 2008 VA examiner considered only whether the currently diagnosed headaches were caused by some disease or injury in service.  She did not address whether the pre-existing headaches were aggravated by service. 

In a March 2011 letter the Veteran's private physician, Dr. JK, stated that he was treating the Veteran for cluster headaches and the Veteran's preexisting cluster headaches were aggravated in service to the point of medical discharge.  Dr. JK. did not provide a rationale for his opinion or a description of how the headaches were aggravated.  He also did not address whether the aggravation was chronic in nature. 

At the time of his March 2011 hearing, the Veteran testified and acknowledged that he had headaches prior to coming into service.  However, he indicated that his headaches were worsened by an injury that he sustained in service.  He noted that he bumped his head on the back door of a 105 Howitzer and asked his platoon sergeant if he could go to the dispensary, to which the platoon sergeant initially replied no.  He noted that he subsequently went to the dispensary and he was told to put blocks together and then told that there was nothing wrong with him.  He stated that he was subsequently sent over to Germany and continued to have headaches.  

He noted that he had one to five headaches per week prior to entering service and that the number increased after he was in service.  The Veteran stated that the severity of his headaches increased in service and subsequently decreased somewhat after receiving the proper medication, but never deceased to the level that it was prior to service.  He stated that he missed approximately the same amount of work due to his headaches both before and after service.  

In a June 2011 addendum, Dr. K. indicated that for purposes of clarification, the Veteran's preexisting cluster headaches were aggravated by the stress of military service and the foods he was fed.  He stated that the Veteran had an increase in disability after entering the military.  He reported that the Veteran was fit for duty until the cluster headaches were aggravated by his service obligations and training.  

In conjunction with the Board remand, the Veteran was afforded a VA examination in June 2011.  The examiner indicated that the claims folder was available and had been reviewed.  She observed that headaches pre-existed service, and she was asked whether such were chronically aggravated by service.  The date of onset was noted to be 1956.  The examiner observed that the Veteran reported that he began having headaches around 1958, prior to going into the Army.  The headaches were along the right side of his head.  The pain varied in severity and Veteran missed work from Dow Chemical as a result of this.  There was no head injury noted prior to service.  The Veteran reported having had a nerve cut out of the back of his neck when he was 21 (prior to service), which did not help with the headaches.  He stated that he awoke with a headache after the surgery.  He tried all kinds of medication without relief.  

The Veteran indicated that he was drafted into the Army and was in the Infantry.  He noted that he was out on exercises and jumped out of a 105 Howitzer and hit the top of his head.  He did not lose consciousness or receive any lacerations.  The Veteran reported that he was denied seeking medical treatment by his sergeant.  He stated that he developed a headache.  He noted that he was referred to a hospital for his headache and was told "to put a little block together" which he felt was an attempt to assess his mental condition.  The Veteran reported that he was sent to Great Lakes Naval Hospital where they did not do anything for him as he had already had the nerve clipped and he was evaluated by a neurosurgeon and given a discharge.  

The Veteran indicated that he had been seen at numerous places such as the Mayo Clinic and the University of Michigan Headache Clinic, where he was diagnosed with suicide or Horton headaches.  

Following examination, the examiner rendered a diagnosis of cephalgia.  In the medical opinion portion of the report responding to the Board's remand inquiry, the examiner indicated that the private records had been reviewed.  The examiner cited to numerous records in the claims folder with regard to treatment of headaches.  

The examiner then indicated that the Veteran's headaches were not permanently aggravated by military service.  She noted that the Veteran had headaches prior to entering service without relief.  She noted that even though the Veteran was seen numerous times in the service for headaches, treatment records were silent about any injury to the head while on active service.  She stated that headaches were present prior to service and were not caused or aggravated by service.  She cited the continuity of treatment for headaches over time.

Per the Veteran's history, service treatment records, and private medical records, the Veteran had headaches prior to his entry into military service.  The service treatment records confirmed evaluation and treatment of headaches of unknown etiology.  She also observed that service treatment and private medical records were silent for head trauma during his 11 month military service or outside the military.  She noted that the Veteran was discharged from the military by recommendation of the medical board due to ongoing headaches.  She further indicated that after his discharge from the military in June 1961, the private records document evaluation and treatment of headaches beginning again in January 1963 and intermittently through 1996, this documentation included the onset of headaches in 1955 and the ongoing occurrence of headaches and treatment through 1996.

The VA examiner noted the opinion of the private physician that the Veteran's headaches were chronically aggravated by the military, specifically the foods he was fed.  However, she stated that the physician had not reviewed the Veteran's service treatment records, other medical evidence, and VA records.  She further observed that the file was silent for any medical treatment records of this physician.  Therefore, she was of the opinion that the Veteran's private physician opinion could not be taken at face value and considered speculative to provide the degree of certainty required for medical nexus evidence for VA purposes.  

As is noted above, headaches were noted at entry to have pre-existed service.  The question then becomes whether such condition increased in severity during service.  The Veteran bears the burden of showing such; the "at least as likely as not" standard applies.  Treatment records prior to the Veteran's entrance into service contain findings of a headache disorder dating back to 1956.  The Veteran, by his own admission, has reported and testified as to having had headaches prior to service.  The Veteran was also noted to have had headaches and dizzy spells with headaches on his July 1960 report of medical history, and surgery was noted on a 1959 pre-induction physical.  Although surgery offered a temporary respite prior to service, the headaches returned without change, prior to entry into active duty.

While the Veteran was treated for headaches in service, and was in fact discharged because of such, the headaches did not increase in severity during service.  Worsening or increase in disability is not shown.  The Veteran has stated that his headaches were the same before, during, and after service in connection with his various treatments.  Such statements were even made in the course of service.  These reports are credible and competent.  A layperson is able to describe symptoms he experiences through his five senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  While he did report at the hearing that he never returned to his pre-service baseline, such statement has been repeatedly contradicted in statements made to doctors.  Further, medical evidence of record, showing intermittent problems only, not the continuous severity he reported at hearing, further contradicts his reports of worsening over the course of service.  Even accepting that during service the stresses of military life caused temporary exacerbations of symptoms, the credible and competent lay statements and the post-service medical records document a return to lesser, intermittent headache complaints.

The Board has considered the Veteran's allegation of a head injury in service and its potential impact on the currently diagnosed headaches disability; the Veteran states he struck his head on a howitzer.  Such injury is not documented in service records; as the event is not related to combat, the Veteran's statement alone is not sufficient to establish its occurrence.  38 C.F.R. § 3.304(d).  However, the mere absence of corroborating records is not alone a basis for rejection of the allegation; it is only one factor to be considered.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that additional factors warranting rejection of the allegation are present. The Veteran has provided conflicting allegations regarding his medical history previously, regarding the severity and continuity of his headaches.  There is not merely an absence of contemporaneous treatment; the Veteran has previously denied head injury, and despite repeated work-ups in service, did not report any head trauma as is now alleged.  The Board finds that the alleged injury did not occur, and hence has no impact on the current claim.

The Board finds that the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a headache disorder is denied.  




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


